DETAILED ACTION

The present application (Application No. 16/351,102), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 March, 2022, has been entered.


Status of Claims

Claims 1, 15, are amended. Claims 12, 26, were previously canceled. Claims 14, 28, are withdrawn from consideration as non-elected. Therefore, claims 1-11, 13, 15-25, 27, are pending and addressed below.


Declaration under 37 CFR 1.132

The affidavit filed on 03/01/2022 under 37 CFR 1.132 has been considered but the non-patent literature relied upon on said affidavit is ineffective to overcome the pending 35 U.S.C. 103 rejection in view of the cited prior art references.

As an initial observation, the affidavit fails to clearly indicate what type of evidence the declaration submitted under 37 CFR 1.132 purports to demonstrate. Since the language of the affidavit does not mimic the language used in the MPEP 716, “Affidavits or Declarations Traversing Rejections, 37 CFR 1.132”, it is not clear what exactly is “demonstrated” in the Declaration.
The affidavit relies on a non-patent literature article by Michelle Cloutier published in 2021 on IBM’s website at <https://www.ibm.com/case-studies/sherloq/>. Besides a reliance on this NPL article, the affidavit appears to only merely present Mr. DelHagen’s conclusory statements and opinions that the claimed invention represents novelty and non-obviousness. 
Under numerals 4 and 5, statements about how cookies are seen as a threat to user privacy, or how “concerns about how to protect user privacy and boost transparency have led Google and other technology platforms to phase out the use of cookies” which is only taking place in 2022 (after the filing of the instant invention), appear to suggest evidence of Long Felt Need Commercial Success.
The affidavit mentions “The owner of the above-identified patent application, SherloQ, Inc., has developed the first cookie-less solution to the problem of supplying data that can enable full utilization of AI engine’s marketing data analysis capabilities”. This hard to take seriously assertion appears to suggest that explicit information voluntarily provided by users, telephone call data to a customer relationship management system, IP address mapping, and may other old and well known sources of user information, were not known and available before the filing of the instant invention. In any event the instant specification and the claims are totally silent about cookies, and the invention is not directed to cookie-lees tracking. 
In the instant invention as amended, user data is monitored and collected and a sponsor manually scores this tracked user data, representative of leads, and further inputs these scored lead data into a AI engine or a neural network. Whether the initial tracked data representative of leads are obtained from cookies or from cookie-less means does not change the invention, which consists on manually scoring and then inputting into an AI engine. The instant invention does not claim cookie-lees tracking. The claims are totally silent about cookies. However it is noted, being totally silent about cookies does not mean that the invention teaches away from cookies and that the invention is directed to cookie-lees tracking as applicants and the affidavit are asserting.
Under numerals 8 and 9, the affidavit appears to suggest evidence of Commercial Success, by relying on said NPL article.
The affidavit states (see 8.): “For example, upon implementation of SherloQ’s AI core with the claimed technology for providing scored lead data to IBM’s Watson™, a company called HDAIR was able to rewrite its webpages to change the search terms and obtain a 98% increase in sales of certain air conditioning units in just three months. In another case study, use of the SherloQ system enabled the Law Offices of Mark E. Salomone to improve the firm’s click-to-lead (CTL) conversion rate to 28.92%, compared with an industry average of 6.98%, in just one month.”
The Cloutier article states: “Prior to launching the SherloQ solution in June of 2019, the company sold approximately USD 105,000 in mini-split units. By August of 2019, it had sales of more than USD 208,000, a 98% increase in just three months. Further analysis showed that the increase was mainly driven by organic searches, not from ad traffic.”
However it is noted, this sales data of the HDAIR company in August 2019 when compared to June 2019 says nothing about market share. It is unlikely that an increase of USD 103,000 in sales of mini-split units would have impacted the market share of the market of mini-split units. Furthermore an increase in sales of mini-split units in the hot summer months of July and August would be a seasonal effect across all sellers of AC mini splits regardless of launching the SherloQ solution. Therefore this increase in sales may not solely be the result of the claimed invention,
Likewise, an improvement in the click-to-lead (CTL) conversion rate of the Law Offices of Mark E. Salomone to 28.92%, compared with an industry average of 6.98%, in just one month, says nothing about market share. In addition, such information says nothing about a number of leads in relation to what sales would normally be expected in the market as whole, nor does it say anything about what happens after just the reported one month, that would indicate a market share impact.

Most importantly, and notwithstanding these above remarks about HDAIR and the Law Offices of Mark E. Salomone, the increase in sales and in CTL respectively that the NPL article makes reference to, and which the affidavit attempts to equate to  commercial success, is attributed to an “implementation of SherloQ’s AI core with the claimed technology for providing scored lead data to IBM’s Watson™”.
The Cloutier article is not about providing scored lead data to any AI core, as disclosed in the instant specification. The instant specification (see [18] and [42]) merely discloses providing lead data to “a neural network or an artificial intelligence engine”. It is further noted that the instant specification does not disclose the limitation “AI core”. The examiner understands this unsupported expression to mean “AI engine”. Further, the instant specification is totally silent about cookies, or about cookie-less limitations. 
The article specifically states that “SherloQ uses the IBM Watson Machine Learning and IBM Watson Studio offerings to create the AI models that give any website what the company calls an AI Smart Core.”, yet the claimed invention does not recite this cited “AI Smart Core” disclosed in the article, which comprises inputting data into the IBM Watson Machine Learning and IBM Watson Studio.
The specification only vaguely discloses: “[0043] The evaluation program may utilize an artificial intelligence engine such as Watson to develop a label identifying the type or category of the lead, which is displayed on the mobile device together with a confirmation button having a yes or no option that allows the user to either verify the label is accurate or to indicate that the label is inaccurate.”
On the other hand, the article discloses “providing scored lead data to IBM’s Watson™”. The article does not disclose “providing scored lead data to an artificial intelligence engine such as IBM’s Watson™”.  
It is quite apparent that the claimed invention does not recite this cited “AI Smart Core disclosed in the article, which comprises inputting data into the IBM Watson Machine Learning and IBM Watson Studio.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-10, 16-20, 22-25, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-10, 16-20, 22-25, as amended recite limitations associated with “swiping or manipulating a slider”. However limitations associated with “swiping or manipulating a slider” are not supported anywhere in the original disclosure.
 The instant specification discloses two distinct embodiments, a first preferred embodiment  disclosed in figs 1 and 2, par. [33]  [15], and a second different embodiment (which really represents a separate invention restrictable from the first embodiment) disclosed in fig. 4, 4A and par. [42] respectively. 
In the first embodiment, a device user scores the leads by inputting advertisement response data by using one of two movements or gestures to interact with a graphic display on a touchscreen of the mobile device to score leads that have been provided to the user. The scores can be one of two states (correlated with agree or disagree or with positive or negative response) or alternatively, the scoring by the user may consist of tabulated numerical values or scores correlated with the respective swipe motions may be tabulated. The first embodiment further teaches a slider variant.
In the second embodiment, a sponsor manually provides lead  feedback to a neural network or AI engine that performs the lead type analysis. In reference to this second embodiment, instant fig. 4A and pars. [18] and [42] merely teach that a sponsor agrees or disagrees with a lead, and then feeds the lead to an AI engine. Par. [42] in particular is totally silent about any specific type of  gesture that the sponsor may perform to manually score the lead which the sponsor then provides to the AI engine, and as indicated, fig. 4A only discloses an approve or disapprove button. However, it is noted, par. [42] explicitly teaches away from “swiping or manipulating a slider”.
As amended, the claims now recite the second embodiment, and therefore claims that recite swiping or manipulating a slider and their dependent claims (claims 2-10, and 16-20, 22-25) are not supported. It is particularly noted that the limitations of claims 5-6, 19-20 are only supported in the first embodiment not currently claimed.
The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 15-25, 27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1 , 15,  recite the limitation: “an AI core”. However the expression “AI core” is not disclosed at all in the specification as filed. there is no definition of what is encompassed by such limitation. However, this expression is vague and indefinite, since it is not clear what an AI core is supposed to be. While an Applicant can be his/her own lexicographer, newly coined terms must be explicitly defined in the specification (see MPEP § 2111.01(IV), and MPEP § 2173.05(a)). Appropriate clarification and correction is required.
In the absence of a definition or explanation of what represents “an AI core”, the examiner is interpreting this expression to mean “an AI engine” which is an expression disclosed in the specification. 


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13, 15-25, 27, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-11, 13, are directed to a method, and claims 15-25, 27, are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: displaying a list of the leads; associating a numerical value, a rating, or a score with one of the leads based on interaction by the sponsor with the display of leads; uploading inputting the lead data to a neural network or AI engine.
The independent claims as amended are directed to a method for scoring leads, comprising user data are monitored and collected and a sponsor manually scores this tracked user data, representative of leads, and the sponsor further inputs these scored lead data into an AI engine or a neural network.
Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of scoring leads.
It is noted, that the above claimed step of a sponsor manually scoring lead data and/or approving or disapproving AI lead results merely describes a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of using an interface (which is a generic computer component).
Step 2A- Prong 2: Additional elements include: an advertisement management and/or analysis service comprising a memory, a processor, and a set of display control instructions stored in the memory and executable by the processor. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). 
Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Clam 2, 16, recite additional/different types of numerical values.
Claim 3-4, 8, 11, 17-18, 22, 25, recite the additional element: a touchscreen, and a sliding gesture on a touchscreen. This touchscreen is used in its customary way to merely apply the abstract idea.
Claim 6 recites using an API in its customary way.
Claims 7, 21 recite a  value assigned by the sponsor. 
Claims 9, 23 recite a type of value (monetary).
Claim 10, 24 recite a category of leads.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 5, 19, recite normalizing using mathematical formulas and calculations falls within the “Mathematical Concepts” grouping, in addition to the previously identified abstract ideas in the independent claims.
Claims 13 27, recite additional types of identifiers and using a machine learning model. machine learning algorithm are, mathematical concepts which is using mathematical formulas and calculations. The model to apply the abstract idea. Testing the results of a model may be considered an evaluation or an observation that can be performed in the human mind is mental, and testing a mathematical formula is a mathematical concept. 
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 3-4, 8, 11, 17-18, 22, 25, recite the additional element: a touchscreen, and a sliding gesture on a touchscreen. This touchscreen is used in its customary way to merely apply the abstract idea. Regarding Step 2B: In 1991–1992, the Sun Star7 prototype PDA implemented a touchscreen with inertial scrolling. In 1993, IBM released the IBM Simon the first touchscreen phone. ... The first mobile phone with a capacitive touchscreen was LG Prada released in May 2007.(https://en.wikipedia.org/wiki/Touchscreen#:~:text=In%201991%E2%80%931992%2C%20the%20Sun,Simon%20the%20first%20touchscreen%20phone.&text=The%20first%20mobile%20phone%20with,was%20before%20the%20first%20iPhone). In addition, in January 2007, Apple Computer introduced the iPhone. ... It had a 3.5" capacitive touchscreen with twice the common resolution of most smartphone screens at the ... (https://en.wikipedia.org/wiki/Smartphone). Therefore these additional elements. do not provide an inventive concept in Step 2B.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 11-13, 15-16, 21-22, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Williams et al. (US 20080109445) (hereinafter “Williams9445”), and further in view of Xu et al. (US 20200027157) (hereinafter “Xu7157”).

Regarding claims 1, 15, Chourey4259 discloses: 
(configuring the interface of the computing or mobile device to display a list of the leads). 
Methods and systems for recording and analyzing a visitors' interactions with a website aimed at turning the visitors into qualified sales leads. Lead scoring may be used, wherein a lead score is based on interactions with content, navigation through a website, and the providing of information from the visitor. Events (e.g., above-threshold lead scores) may prompt a request for information from the visitor. Providing information may increase a profile level and allow access to previously gated website content. Visitor information and/or associated business information may be stored in a user profile. Additionally, interests of the visitor and/or an associated business area may be ascertained. The interests, lead score, and progressive profiles may be used to tailor content and organization of the website, to suggest content and business solutions to the visitor, and to determine if/when a visitor is qualified as a lead, and thus ready for contact from a sales team. (see at least Chourey4259, abstract, fig. 1-4, ¶41-50, 55).
Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50). The system acquires information regarding potential customers via a variety of ways, such as detecting the IP address of the user in combination with a IP address mapping (see at least Chourey4259, ¶39), or users explicitly providing user information themselves (see at least Chourey4259, ¶49-50).  

(causing the computing or mobile device to associate a numerical value, a rating, or a score with one of the leads based on interaction by the sponsor with the interface on which the leads are displayed). Interface screen display of leads and lead scores comprising (a numerical value, a rating, or a score) (see at least Chourey4259, fig. 4, ¶44, 49-50). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score.
(a memory, a processor, and a set of display control instructions stored in the memory and executable by the processor). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Chourey4259, fig. 11, ¶81-97). 

Chourey4259 discloses: (uploading the numerical value, rating, or score). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading;
But Chourey4259 does not disclose: (uploading the numerical value, rating, or score to the Al core for analysis).
Williams9445 discloses: A client transmits one or more lead records to a lead enhancement module that is configured to enhance the received lead records and return enhanced lead records to the client. The lead enhancement module may return a contactability score for each lead record, indicating a likelihood that the individual identified in the lead may be contacted using the contact information provided in the lead record and/or additional contract information located by the lead enhancement module. The lead enhancement module may also receive additional data items associated with leads from one or more data sources. Additionally, statistical models that may be customized for each client may be applied to information associated with lead records in order to determine one or more propensity scores for each of the lead records, where a propensity score indicates a likelihood that an individual will take a particular action, such as purchasing particular goods or services. (see at least Williams9445, abstract).
The system acquires information regarding potential customers, clients, or business associates from several sources (see at least Williams9445, ¶5-8), wherein said information is representative of leads.
In one embodiment, the client 130 comprises any entity, whether commercial or non-profit, that transmits leads to the lead enhancement module 110. However, prior to contacting each of the leads, the commercial entity may desire to have the lead records enhanced in order to reduce costs associated with contacting the leads and prioritize an order to contact the leads, for example. Accordingly, a client 130 may transmit one or more lead records to the lead enhancement module 110, which in turn enhances the received lead records and returns an enhanced lead record 150 to the customer. (see at least Williams9445, ¶40).
The enhancement module 110  may operate in association with one or more statistical models regarding a consumer that is associated with the lead record, and/or other lead verification, validation, and enhancement processes (see at least Williams9445, ¶9, 37).
A third stage of lead enhancement may comprise custom enhancements for lead records, such as application of custom models to lead records that may be performed by the custom model module 164. For example, a particular client may desire a lead score that is based on one or more statistical models that are not available solely from the data sources that are accessed by the enhancement module. Thus, a model that is customized for a particular client, or group of clients, may be developed based on the criteria and desired scoring output requested by the client. The customized models may use data items included in the lead record and/or data retrieved from a data source, such as the additional information that may be retrieved in stage II. This customized model may then be applied to lead records received from the client, with the results of the customized model(s) appended to an enhanced lead record that is returned to the client. (see at least Williams9445, ¶166).
Per above, when Chourey4259 is modified with Williams9445 there is a lead scoring method and system where the sponsor manually scores user data tracked from plurality of sources, and further submits these lead scores to an algorithmic model for further refinement.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the initial manual scoring step in Chourey4259, with the additional algorithmic scoring step of Williams9445. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this additional algorithmic scoring step greatly reinforces and enhances the quality determination of the lead assessment.
In addition, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since the claimed invention is merely a combination of old elements (manual scoring and algorithmic scoring), and in the combination each element merely would have performed the same function as it did separately, whereas since the functionalities of these lead scoring means in Chourey4259 and Williams9445 do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable.

However, Chourey4259 discloses: (displaying a lead type identifier and selectable icons). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.
But Chourey4259 does not disclose: (displaying a lead type identifier and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate).
Xu7157 discloses: The lead management system 102 can use the data tracked or gathered by the analytics engine 101. For example, lead management system 102 can use the lead scoring model 118 to generate scores for the leads. The scores for the leads indicate a likelihood of each score resulting in a successful outcome. In one or more embodiments, the lead management system 102 compares the scores to a threshold and then indicates to the administrator device 106 a plurality of leads that meets the threshold for an agent to follow. For instance, the lead management system 102 can use the threshold to label the leads as accepted or rejected, which the corresponding entity can then use to follow the accepted leads (e.g., by contacting the prospects associated with the accepted leads). (see at least Xu7157, ¶40).
Xu7157 therefore teaches: Explicit indications of lead scores identified as being accurate  above a threshold and inaccurate below the threshold (the lead type identifier is accurate or inaccurate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the interface usable by a sponsor to input and upload lead scores as in Chourey4259, with the feature of Xu7157of having accurate or inaccurate lead score identifiers or indicators (icons). One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since accurate or inaccurate indicators are an effective way to clearly express and communicate the value of a lead. 

The combination of Chourey4259 in view of Williams9445 formulated above, teaches uploading the selection of one or more of the icons to an algorithmic model (selection by the sponsor of one of the icons), and also teaches (uploading the selection of one of the icons upon selection by the sponsor of one of the icons).
However, it could be argued that the model of Williams9445 does not explicitly teach: (uploading the selection of one of the icons to the AI core as ).
However  Xu7157 discloses: The lead management system 102 uses the imputed dataset to update/train the lead scoring model 118. In particular, the lead management system 102 uses the synthetic outcome data for the reject data to modify one or more parameters of the lead scoring model. The lead management system 102 can then use the updated lead scoring model 118 to re-score the original dataset and/or to score future leads as informed by the outcome data for the accepted leads and the synthetic outcome data for the rejected leads. (see at least Xu7157, ¶43).
In Williams9445 a client 130 may transmit lead records to the lead enhancement module 110, and it is noted this enhancement module 110 performs similar functions as the lead management system 102 of Xu7157.
The combined system of Chourey4259 and Williams9445 formulated above, teaches a “base” method (device, method or product) in which a lead enhancement module 110a receives lead records from client 130 and where the lead enhancement module 110a may further process leads through a model; and Xu7157 teaches a “comparable” method in which a lead management system 102 receives lead records where the lead management system 102 may further process leads through a model, which offers the improvement that the model can be based on AI and it is trained with sets of data indicative of accurate (accept) and inaccurate (reject) lead scores, and the outcome of the model can be used to re-score the original dataset.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the combined system of Chourey4259 and Williams9445, further in view of Xu7157; to include uploading a selection of one of the icons to an artificial intelligence program that utilizes the uploaded selection as a teaching input to refine identification of lead types. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (AI model, that is trained with sets of data indicative of accurate (accept) and inaccurate (reject) lead scores) to improve a similar method (a lead enhancement module/lead management system receives lead records which may be further processed using a model) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.
Examiner’s note: Although the limitation “as an AI teaching input to refine identification of lead types” has been addressed in view of prior art, the Examiner notes that as phrased, this limitation is not required, due to the terminology being intended use or expected results in conformity with MPEP § 2111.04. In particular, the claims only actively recite “uploading the selected potential identifier to the provider”, but does not positively recite a step of “teaching”. This ambiguous recitation does not actively recite steps of training an AI model, much less how any training might be done. This intended result or intended field of use carries little or no patentable weight.
The above combination of references teach: “above a threshold” (approve, accept) and “below a threshold” (disapprove, reject) lead characterization inputs and outcomes, including a sponsor initially manually scoring (including a two state scoring) lead characterizations, and uploading those lead characterizations to an AI engine as in the combination of Chourey4259 and Williams9445, and where an AI is trained with reject/accept lead data as in Xu7157, and where a work-in-progress AI engine generates a lead characterization outputs that are transmitted to the sponsor, and where these outputs can be used to further train and re-score.
It is within the knowledge of a person of ordinary skill in the art to repeat these steps taught by the combined system of  Chourey4259 and Williams9445, further in view of Xu7157 as many time as desired. It would have been obvious to one of ordinary skill in the art at the time of the invention in the context of to expand the combined system of Chourey4259 and Williams9445, further in view of Xu7157; to repeat these steps taught by the combined system of  Chourey4259 and Williams9445, further in view of Xu7157 as many times as desired, since repeating these scoring loops greatly reinforces and enhances the quality determination of the lead assessment.

Regarding claims 2, 16, Chourey4259 in view of Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 15; respectively) as per the above rejection statements.
Chourey4259 discloses: (wherein the numerical value is at least one of: a value assigned by the sponsor and indicated by a direct numerical input or movement of an indicator included in the display). Interface screen display of leads and lead scores comprising (a numerical value, a rating, or a score)  (see at least Chourey4259, fig. 4, ¶44, 49-50). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score.
Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50), and further teaches a visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as a graph 1030, and including controls (see at least Chourey4259, fig. 10, ¶78).

Regarding claims 7, 21, Chourey4259 in view of Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 further discloses: (wherein the numerical value is said value assigned by the sponsor). Enabling the sponsor of an advertisement to score (see at least Chourey4259, ¶48).

Regarding claims 8, 22, Chourey4259 in view of Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claims 1-2 and 7; and claims 15-16 and 21; respectively) as per the above rejection statements.
Slider interface as per the combination of Chourey4259 and Moore9400 in the parent claims 2, wherein the said indicator is a slider whose position is set by touching an area of the touchscreen on which the slider is displayed and executing a sliding movement of the user’s hand or at least one finger across the touchscreen, accompanied by a varying display of the numerical value to be input.

Regarding claim 11, Chourey4259 in view of Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (displaying the leads on a touchscreen of a mobile device). 
However, Chourey4259 discloses: Touch screen (see at least Chourey4259, ¶82, 85, 87), User input devices include all possible types of devices (see at least Chourey4259, ¶87). Smart phones (see at least Chourey4259, ¶80), and Moore9400 discloses:  Touch screen (see at least Moore9400, par. [0096]). Mobile device (see at least Moore9400, ¶22, 92). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Chourey4259 in view of Moore9400 to include displaying the leads on a touchscreen of a mobile device, since mobile devices with touch screen are ubiquitous communications devices that conveniently enable the user to be mobile. 

Regarding claims 13, 27, Chourey4259 in view of Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 does not disclose: (claim 13) (upon selection of an icon that indicates that the identifier is inaccurate, displaying a list of potential identifiers, and uploading a potential identifier selected by a user).
However, Chourey4259 discloses: (displaying a list of potential identifiers, and uploading a potential identifier selected by a user). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.

However, Chourey4259 discloses: (displaying a lead type identifier and selectable icons). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.
But Chourey4259 does not disclose: (displaying a lead type identifier and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate).
Xu7157 discloses: The lead management system 102 can use the data tracked or gathered by the analytics engine 101. For example, lead management system 102 can use the lead scoring model 118 to generate scores for the leads. The scores for the leads indicate a likelihood of each score resulting in a successful outcome. In one or more embodiments, the lead management system 102 compares the scores to a threshold and then indicates to the administrator device 106 a plurality of leads that meets the threshold for an agent to follow. For instance, the lead management system 102 can use the threshold to label the leads as accepted or rejected, which the corresponding entity can then use to follow the accepted leads (e.g., by contacting the prospects associated with the accepted leads). (see at least Xu7157, ¶40).
Xu7157 therefore teaches: Explicit indications of lead scores identified as being accurate  above a threshold and inaccurate below the threshold (the lead type identifier is accurate or inaccurate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the interface usable by a sponsor to input and upload lead scores as in Chourey4259, with the feature of Xu7157of having accurate or inaccurate lead score identifiers or indicators (icons). One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since accurate or inaccurate indicators are an effective way to clearly express and communicate the value of a lead. 

 (uploading a potential identifier selected by a user). The combination of Chourey4259 in view of Williams9445 formulated above, teaches uploading the selection of one or more of the icons to an algorithmic model (selection by the sponsor of one of the icons), and also teaches (uploading the selection of one of the icons upon selection by the sponsor of one of the icons).


Claims 3-4, 9-10, 17-18, 23-24, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Williams et al. (US 20080109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 20200027157) (hereinafter “Xu7157”), and further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”).

Examiner’s note: Although as indicated in the above 35 U.S.C. 112(a) rejection, the limitation of claims 3-4, 9-10, 17-18, 23-24 are not supported, these claims are addressed below in view of prior art. 

Regarding claims 3, 17, Chourey4259 in view of Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (wherein the numerical value is said minimum or maximum value, and the gesture is a sliding movement of a user’s hand or at least one finger across a touchscreen of a mobile device on which the list of leads is displayed, the direction of the sliding movement indicating whether the input score is said minimum value or said maximum value).
However Moore9400 discloses: A product selection from a user device is received. The product selection has a plurality of attributes associated with it. A plurality of adjustable sliders configured to allow the user to refine a search is generated and caused to be displayed in a user interface of the user device. One or more adjustment of the plurality of adjustable sliders is received. In response to the user to an adjustment made to a first adjustable slider of the plurality of adjustable sliders, an analysis of a networked database for search results that match values indicated by the plurality of adjustable sliders including the adjustment made to the first adjustable slider is performed. The search results are caused to be presented on the user interface displayed on the user device. The search results can be in example form of a multi-dimensional graph or list. (see at least Moore9400, Abstract, fig. 4-7, ¶59-61, 65-73). A memory, a processor, and a set of display control instructions stored in the memory and executable by the processor (see at least Moore9400, fig. 11, ¶91-94).
Therefore Moore9400 discloses: Slider range comprising a maximum and a minimum value of plurality of numerical attributes, selectable by a swiping left or swiping right movement of the user (see at least Moore9400, fig. 4-7, ¶59-73).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface of Chourey4259 for enabling manual scoring of leads, to include the specific interface features of Moore9400. One of ordinary skill in the art at the time of the invention would have recognized that applying the known technique of Moore9400 (Reference B) to the interface of Chourey4259 which is “ready for improvement” would have yielded the predictable result of an improved system (an improved Chourey4259 interface “ready for improvement to yield predictable results), as per KSR rationale D.
In addition it would have been obvious to one of ordinary skill in the art at the time of the invention to expand the user interface and additional dashboard features of Chourey4259; with the refinement adjustable sliders taught by Moore9400. One of ordinary skill in the art at the time of the invention would have been motivated to expand Chourey4259 in this way, since the claimed invention is merely a combination of old elements (interface screen display of leads and lead scores, and the additional dashboard features, and refinement adjustable sliders and a minimum or maximum value selected by a right or left slide/swipe), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the a beginning position and a final position in the slider scale are just particular cases of adjusting the value with a slider.

Regarding claims 4, 18, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-3; and claims 15-17; respectively) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (tabulating the values input by said sliding movements to obtain a total score for a plurality of leads). However, Chourey4259 discloses: Totaling lead scores of a prospect (see at least Chourey4259, fig. 4, ¶42), advertisement Interface screen display of leads and lead scores  (see at least Chourey4259, fig. 4, ¶49-50), and further teaches visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as totals (see at least Chourey4259, fig. 10, ¶78). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sliding movements to obtain a total score for a plurality of leads, since summing up the lead scores to obtain a total lead score is within the statistical capability of Chourey4259 for displaying data, and since displaying a total facilitates analysis and understanding of lead data.

Regarding claims 9, 23, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-2 and 7-8; and claims 15-16 and 21-22; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 teaches: Slider interface.
Even if it could be argued that the combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 does not explicitly disclose: (monetary value);
Moore9400 further discloses: Cost (USD) slider interface (see at least Moore9400, Abstract, fig. 5-7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further combine the interface comprising a slider range as per the combination of Chourey4259 and Moore9400 in the rejection of claims 3 and 17, with Moore9400 to include monetary value. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since monetary value is a basic attribute in any optimization and/or cost assessment inference calculation.

Regarding claims 10, 24, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1 and 7-8; and claims 15-16 and 21-22; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 teaches: Slider interface.
The combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 does not explicitly disclose: (tabulating the numerical values input by said sliding movements to obtain a total score for a category of leads). 
However Chourey4259 discloses: Lead score categories (see at least Chourey4259, fig. 4, ¶47, 64-65). Interactions can be classified into three scoring categories (see at least Chourey4259, fig. 4, ¶45). Totaling lead scores of a prospect (see at least Chourey4259, fig. 4, ¶42), advertisement Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50), and further teaches visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as totals (see at least Chourey4259, fig. 10, ¶78). It would have been obvious to one of ordinary skill in the art at the time of the invention to include sliding movements to obtain a total score for a category of leads, since summing up the lead scores to obtain a total lead score is within the statistical capability of Chourey4259 for displaying data, and displaying a total facilitates analysis and understanding of lead data.

Regarding claim 25, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 15-17) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (displaying the leads on a touchscreen of a mobile device). 
However, Chourey4259 discloses: Touch screen (see at least Chourey4259, ¶82, 85, 87), User input devices include all possible types of devices (see at least Chourey4259, ¶87). Smart phones (see at least Chourey4259, ¶80), and Moore9400 discloses:  Touch screen (see at least Moore9400, par. [0096]). Mobile device (see at least Moore9400, ¶22, 92). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand Chourey4259 in view of Moore9400 to include displaying the leads on a touchscreen of a mobile device, since mobile devices with touch screen are ubiquitous communications devices that conveniently enable the user to be mobile. 


Claims 5, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Williams et al. (US 20080109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 20200027157) (hereinafter “Xu7157”), further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), and further in view of Han et al (Data Mining Concepts and Techniques, 3rd edition, 2011, Ch. 3, pp. 105-106) (hereinafter “Han”).

Regarding claims 5, 19, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-4; and claims 15-18; respectively) as per the above rejection statements.
Examiner’s note: Although as indicated in the above 35 U.S.C. 112(a) rejection, the limitation of claims 5, 19, are not supported, these claims are addressed below in view of prior art.  The limitations of these claims are only supported in the first embodiment not currently claimed.
The combination of Chourey4259 in view of Moore9400 does not appear to explicitly disclose: 

    PNG
    media_image1.png
    63
    172
    media_image1.png
    Greyscale
 
However, Han (pp. 113-114) discloses: Min-max normalization formula for feature scaling.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interface comprising a slider range as per the combination of Chourey4259 and Moore9400 in the parent claims, with the min-max normalization formula of Han. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this normalization technique avoids dependence on the choice of measurement units, and enables the max and min in the slider range to be taken into consideration.


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Williams et al. (US 20080109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 20200027157) (hereinafter “Xu7157”), further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), and further in view of Hicken et al. (US 2012/0116872) (hereinafter “Hicken6872”).

Regarding claim 6, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-4) as per the above rejection statements.
Examiner’s note: Although as indicated in the above 35 U.S.C. 112(a) rejection, the limitation of claim 6, are not supported, these claims are addressed below in view of prior art.  
The combination of Chourey4259 in view of Moore9400 does not explicitly disclose: (inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead).
Chourey4259 discloses: A prospects behavior, interaction with an advertisement 41 (implicit factors) are tracked (see at least Chourey4259, par. [0041]). Therefore a visitor’s interaction with content generates and updates a lead score of the visitor, and this lead scoring assessment of the visitor in turn causes the website to score the content (assigns values to the content) (see at least Chourey4259, ¶48).
Hicken6872 displays: Publishers 104, 106 each may access advertising platform 102 via an application programming interface (API) 108. Publishers 104, 106 may send requests for advertisements to platform 102 (see at least Hicken6872, fig. 1, ¶30, 33) (an advertising platform API) (see at least Hicken6872, fig. 1, ¶23, 41-45). Candidate ads are scored (see at least Hicken6872, ¶42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Chourey4259 of inputting the lead scores based on ad interaction history, with Hicken6872, to include inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this combination enhances the attribution capability of the system.


Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Williams et al. (US 20080109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 20200027157) (hereinafter “Xu7157”), further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), further in view of Han et al (Data Mining Concepts and Techniques, 3rd edition, 2011, Ch. 3, pp. 105-106) (hereinafter “Han”), and further in view of Hicken et al. (US 2012/0116872) (hereinafter “Hicken6872”).

Regarding claim 20, Chourey4259 in view of Williams9445, Xu7157 and Moore9400 discloses:  All the limitations of the corresponding parent claims (claims 15-19) as per the above rejection statements.
Examiner’s note: Although as indicated in the above 35 U.S.C. 112(a) rejection, the limitation of claim 6, are not supported, these claims are addressed below in view of prior art.  
The combination of Chourey4259 in view of Moore9400 and Han as formulated in the rejection of claim 5 does not appear to explicitly disclose: (inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead).
Chourey4259 discloses: A prospects behavior, interaction with an advertisement 41 (implicit factors) are tracked (see at least Chourey4259, par. [0041]). Therefore a visitor’s interaction with content generates and updates a lead score of the visitor, and this lead scoring assessment of the visitor in turn causes the website to score the content (assigns values to the content) (see at least Chourey4259, ¶48).
Hicken6872 displays: Publishers 104, 106 each may access advertising platform 102 via an application programming interface (API) 108. Publishers 104, 106 may send requests for advertisements to platform 102 (see at least Hicken6872, fig. 1, ¶30, 33) (an advertising platform API) (see at least Hicken6872, fig. 1, ¶23, 41-45). Candidate ads are scored (see at least Hicken6872, ¶42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Chourey4259 of inputting the lead scores based on ad interaction history, with Hicken6872, to include inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since this combination enhances the attribution capability of the system.


Response to Arguments

Applicant's remarks have been fully considered but they are not persuasive.
Any arguments not addressed below, are believed to have been addressed by the new grounds of rejections above.

35 U.S.C. 101 
Applicant argues: 
This characterization of the invention is clearly incorrect. The claimed invention does not organize any human activity, and the claims are not directed to scoring leads, but rather to a particular interface for inputting lead scoring data into an Al core, not only to analyze the input scores, but also as Al training data. The claimed invention does not in any way affect the scores assigned to a lead. Instead, the claimed invention concerns the manner in which the scores, once determined, are input and transmitted to the Al core. 
Moreover, it is respectfully submitted that the claimed invention does not just involve one data input, namely use of swipe technology for lead scoring data input to an Al core, but rather two different data inputs. The first data input involves input of lead scores utilizing swipe technology. However, the second involves more than just input of data for analysis. It involves input of training data in a specific form, namely confirmation of lead type characterizations for AI training purposes, by using icons. 
The claimed invention includes both a novel interface for inputting marketing data to an Al core for analysis, and the input of Al training data to the Al core.

In response: 
The above statement “utilizing swipe technology” for feeding lead data into an AI engine  infringes on the 35 U.S.C. 112(a) rejection, since as amended, the claims now recite the second embodiment disclosed in the specification, and therefore claims that recite swiping or manipulating a slider and their dependent claims (claims 2-10, and 16-20, 22-25) are not supported.
Clearly manually inputting data, as in the instant case with a marketer inputting scoring leads, is an action carried by a human which can be mental but for the actual computer tool probably used as the input means.
The further step of uploading this pre-scored lead data into an AI model is not a technological improvement of any kind, but merely a business decision or effort to further improve the lead score characterization.
The further step of using artificial intelligence and training an AI model (if that would have been indeed the active recitation of the claims) does not represent a technological improvement to the computer executing the model, nor to the technology of model training and model development. The claimed steps are steps performed with a general purpose computer, not steps performed to the computer or to improve the computer.
Performing a first abstract data input, followed by a second abstract data input, is not a technical improvement representative of a practical application. The benefits of these “two different data inputs” are common sense business benefits. No technical capabilities are improved. The claimed steps merely implement a business strategy through conventional internet enabled communications and conventional computer functions.
In re to “a novel interface”, it is noted that “The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness).( rea novel interface).
As explained, unlike the claims in BASCOM the instant claims do not entail an unconventional technological solution.

Applicant argues: Instead, the Moore publication is directed to a system that allows a user to refine search parameters by adjusting sliders, which has no obvious applicability to the method and system of Chourey and is not suggestive of either of the claimed Al core inputs. As a result, withdrawal of the rejection of claims 2-4, 7-11, 16-18, and 21-27 is respectfully requested. 
In response: Expanding the interface of Chourey to enable manual scoring of leads, with the interface of Moore represents Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results as in KSR rationale D. Likewise although not supported as explained in the 35 U.S.C. 112(a) rejection, the modified interface of Chourey4259 in view of Moore, when seen in the context of the combined system of Chourey4259, Williams9445 and Xu7157, teaches the limitations of claims 2-4, 7-11, 16-18, and 21-27.

35 U.S.C. 103 
Applicant's arguments are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above, and further in view of a response to Affidavit section above.

As explained in the Affidavit section above:
 The claimed invention is not directed to privacy protection nor to cookie-lees means of tracking user data. The instant invention does not claim cookie-lees tracking. The claims are totally silent about cookies. However it is noted, being totally silent about cookies does not mean that the invention teaches away from cookies and that the invention is directed to cookie-lees tracking as applicants and the affidavit are asserting.
Tracking user data without using cookies is certainly not novel. Users voluntarily providing information, telephone call data to a customer relationship management system, IP address tracking and mapping, are some of many old and well known methods for acquiring and collecting user interaction data that can be representative of leads.
Manually scoring lead data is likewise not novel and old and well known.
Using a neural network or an AI engine to further refine the lead data (qualify lead scores) is likewise not novel and old and well known.
Further, performing steps of manually scoring lead data obtained without using cookies prior to feeding lead data into a machine learning model is an obvious modification within the knowledge of a person of ordinary skill in the art.
The step of manually scoring lead data obtained without using cookies and the step of feeding lead data into a machine learning model are separately two known methods for improving the quality and the relevance of leads, therefore performing both steps in succession are an obvious way to compound and augment the relevance and quality of leads, well within the knowledge of a person of ordinary skill in the art.
The system of Chourey acquires information regarding potential customers via a variety of cookie-less ways, such as detecting the IP address of the user in combination with a IP address mapping (see at least Chourey4259, ¶39), or users explicitly providing user information themselves (see at least Chourey4259, ¶49-50).   

Applicant argues: Instead, the Moore publication is directed to a system that allows a user to refine search parameters by adjusting sliders, which has no obvious applicability to the method and system of Chourey and is not suggestive of either of the claimed Al core inputs. As a result, withdrawal of the rejection of claims 2-4, 7-11, 16-18, and 21-27 is respectfully requested. 
In response:  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the user interface and additional dashboard features of Chourey4259; with the refinement adjustable sliders taught by Moore9400. One of ordinary skill in the art at the time of the invention would have been motivated to expand Chourey4259 in this way, since the claimed invention is merely a combination of old elements (interface screen display of leads and lead scores, and the additional dashboard features, and refinement adjustable sliders and a minimum or maximum value selected by a right or left slide/swipe), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681